Citation Nr: 0720065	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for seizures due to 
head shrapnel. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  

The Board notes that the August 2003 rating action also 
denied service connection for left arm disability and right 
leg disability.  Upon clarification by the veteran of the 
disabilities he intended to pursue, VA granted service 
connection for scars of the right arm and left leg, both non-
compensable, in an August 2005 rating decision.  While the 
veteran submitted a Notice of Disagreement with that decision 
in October 2005, he did not perfect his appeal subsequent to 
the May 2006 Statement of the Case.  Therefore, the claims 
for increased ratings for the scars have not been timely 
perfected and are not currently before the Board.    


FINDINGS OF FACT

1.  The veteran does not have a skin disability related to 
service. 

2.  Service medical records are negative for seizures and the 
preponderance of the evidence is against a finding that 
current seizures are related to service.  

3.  Seizures have not been shown to be causally or 
etiologically related to a service connected disability.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154  (West 2002); 38 C.F.R. § 
3.303 (2006)

2.  Seizures were not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2003, 
October 2003, March 2005, and June 2005.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claims.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in a June 2006 letter.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Analysis

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the veteran's DD-214 confirms that he served as 
a light weapons infantryman; his awards included a Purple 
Heart, Marksman's Badge, and Vietnam Service Medal.  Based on 
these factors, the Board finds that the appellant is a combat 
veteran.  However, the veteran does not contend that either 
of his disabilities was directly incurred during combat.  

1.  Skin Disability

The veteran asserts that he has a skin disability in which 
his skin dries up and turns white requiring him to wash it.  
He contends that this is a result of service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran was treated for hives in April 1967.  There was 
no follow-up treatment and the skin was normal on separation 
examination.  Moreover, there is no current medical evidence 
of a skin disability.  VA treatment records show numerous 
evaluations of the skin as being warm and dry.  In March 
2003, it was additionally noted that he had multiple flat 
hyper-pigmented nevi on his back.  In fact, the veteran 
testified at his hearing before a decision review officer in 
February 2005 that he had never seen a doctor or 
dermatologist for his disability.  Thus, there is no 
competent medical evidence of a current skin disability.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a skin disability is not warranted.

While the veteran has suggested that he currently has a skin 
disability as a result of service, as a lay person, he is not 
competent to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a skin disability 
because there is no evidence of chronic skin disability in 
service or following service.  Thus, while there was 
treatment for hives in service, there is no true indication 
that chronic skin disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the negative examination performed at separation from 
service and the lack of post service treatment or diagnosis 
of skin disability, there is no basis to associate any 
current disability to service.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 USCA 5103A(a)(2).  

The preponderance of the evidence is against a finding that 
the veteran has a skin disability related to service; there 
is no doubt to be resolved; and service connection for a skin 
disability is not warranted.

2.	Seizures Due to Head Shrapnel

The veteran contends that he has seizures as a result of his 
shrapnel wound to the head. 

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Epilepsies and organic diseases of the nervous stem are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, this presumption does not apply in this case as 
further discussed above. 

In this case, there is competent evidence that the veteran 
has seizures.  Multiple treatment records and July 2003 VA 
examination report noted the veteran's history of seizures.  
Also, the June 2005 VA examination report noted that the 
veteran had a convulsive disorder not otherwise specified and 
an electroencephalogram revealed entirely normal results.  
The Board finds that he currently suffers from seizures.  

There is no competent evidence that current disability is 
related to service.  Service medical records are negative for 
complaints or findings of seizures.  The report at service 
discharge noted a normal neurological evaluation and on the 
Report of Medical History the veteran indicated that he did 
not have epilepsy or fits.  The first documented complaints 
of seizures in the record were not until about 2003.  At the 
February 2005 hearing, the veteran and a witness testified 
that he started having seizures in 1969 and first received 
treatment for seizures in 1979.  Even assuming that the 
veteran's seizures were confirmed to have begun treatment in 
1979, this would still be 10 years after service discharge.  
In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, no competent evidence of 
record causally relates current disability to active service.  
In fact, the July 2003 VA examination report noted that it 
was less likely than not that seizures were caused by his 
injury to the head.  Therefore, service connection on a 
direct basis for seizures is likewise unwarranted.  

To the extent that the appellant himself has claimed that his 
seizures are related to service, including as due to head 
shrapnel, as a layman, he has no competence to give a medical 
opinion about the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As to the claim that seizures are due to a service-connected 
head shrapnel injury, the veteran is not service-connected 
for any head injury.  The essence of a secondary service 
connection claim is that the veteran is already service 
connected for a disability upon which to develop a claim on a 
secondary basis.  The service medical records reflect 
treatment in August 1967 for a cut on the top of the head.  
The wound was dressed and cleaned.  There was no follow-up 
treatment or showing of chronic residuals and no showing of 
any shell fragment wound to the head.  A March 1990 private 
medical report notes treatment for a skull fracture when the 
veteran was hit by a car.  Therefore, service connection for 
seizures due to head shrapnel is unwarranted. 

In sum, the preponderance of the evidence is against finding 
that the veteran's seizures were incurred in or are otherwise 
related to service, including as due to head shrapnel.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.

Service connection for seizures due to head shrapnel is 
denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


